Title: To George Washington from Tobias Lear, 8 September 1797
From: Lear, Tobias
To: Washington, George



My dear Sir,
Washington, September 8th 1797

Since I had the pleasure to see you last I have contemplated very fully the subject of renting your River Farm, provided you should be disposed to let it upon the terms which I understood you had offered it to a person who was speaking to you on the subject some time ago, which, if I mistake not, was for 1200 bushl Wheat the first year—15 or 1600 the second year and 1800 for the succeeding years of the term—and provided also that you consider me, in this business, as you would any person who was a total stranger to you, and let no motives of friendship influence to an indulgence which would not be granted to an indifferent person.
I have made up my mind and am making my arrangements to take up my residence at the Walnut-tree farm this fall, and with a full idea of pursuing the business of a farmer to the best advantage I can, and at the same time to have my charming boys under my own eye and direction as to their Studies, until they may be fit to be placed at a College or public seminary.
Thus situated I think I can, with the habits of industry which I possess—and the knowledge (tho’ small) which I have of farming, carry on the cultivation of your River farm in the way you have pointed out in your proposals for renting. Another inducement which I have for this is, that I may have useful employment for those Negroes who are in Berkley—and will come into my hands

at Christmas—and for some superfluous ones which I now have on the Walnut tree farm.
Such Horses, Stock & Utensils as are necessary for the farm and now upon it I would take in the way that you mentioned you was willing to let them go with the place, vizt at a valuation, giving security for the amot to be repaid at the expiration of the lease, and interest annually.
I have not been able to go up the Country This week as I intended; for it is necessary there should be a meeting of the Board of Directors of the Potomac Company in a few days, as they did not make a Board on tuesday last at the falls, and I must put off my journey till after that time. In the meanwhile, if I can be favoured with your answer to this before I go up to the Country, I shall be governed by it in any arrangement I may make with respect to the Negroes when I am there. I have had several applications for the land in Berkley; but none for the Negroes. An answer by the Monday’s mail will be in time.
Frederick had engaged some part of the Rye which he was to have procured for you; but the persons who were to furnish it were very willing to be off as they could obtain something more than he had engaged to give—he was to give 4/9—and 5/ is now given; he has therefore let them off.
On the subject of this letter I trust you will give me your ideas with all that frankness which it would require had the proposal been made by a stranger. With every sentiment of the most respectful & affectionate attachment I have the honor to be, My dear Sir, your obliged & faithful friend

Tobias Lear

